Case 20-13876-mdc        Doc 28   Filed 04/06/21 Entered 04/06/21 14:58:34            Desc Main
                                  Document     Page 1 of 1

                   THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE: Leonard Karpen,                       :      Chapter 13
                      Debtor                    :      Case No.: 20-13876-mdc

                                  CERTIFICATE OF SERVICE

          I, Joseph Quinn, Esquire, attorney for Debtor hereby certify that a true and correct

   copy of Debtor’s proposed Second Amended Chapter 13 Plan dated and docketed April 6,

   2021 was forwarded to the following parties, as follows:

   Via First Class Mail, Postage Pre-Paid on April 6, 2021:

   Michelle Yost, Asst. Tax Claim Director
   Montgomery County Tax Claim Bureau
   One Montgomery Plaza
   P.O. Box 190
   Norristown, PA 19404

   Patricia Walz, Bankr. Spec.
   Internal Revenue Service
   P.O. Box 7316
   Philadelphia, PA 19101-7346

   Via Electronic Filing (ECF) on April 6, 2021:

   William C. Miller, Esquire, Chapter 13 Trustee
   ecfemails@ph13trustee.com, philaecf@gmail.com

   United States Trustee
   USTPRegion03.PH.ECF@usdoj.gov

                                        ROSS, QUINN & PLOPPERT, P.C.

                                        By:     /s/ Joseph Quinn__________
                                                Joseph Quinn, Esquire
                                                Attorney I.D. No. 307467
                                                192 S. Hanover Street, Suite 101
                                                Pottstown, PA 19464
                                                T: 610.323.5300
                                                F: 610.323.6081
                                                jquinn@rqplaw.com
   Date: April 6, 2021


                                               1
